Exhibit 10.2


exhibit102frbloanimage1.gif [exhibit102frbloanimage1.gif]
FIRST REPUBLIC BANK
It’s a privilege to serve you®

EXECUTION VERSION





FIRST AMENDMENT TO TERM
LOAN AND SECURITY AGREEMENT


This FIRST AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT (“Amendment”) is
entered into as of March 24, 2020, by and between FIRST REPUBLIC BANK (“Lender”)
and HAMILTON LANE ADVISORS, L.L.C. a Pennsylvania limited liability company
(“Borrower”).
RECITALS
A.    Borrower and Lender are parties to that certain Term Loan and Security
Agreement dated August 23, 2017, as amended, restated, supplemented or otherwise
modified from time to time (the “Loan Agreement”). The parties desire to amend
the Loan Agreement in accordance with the terms of this Amendment.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Capitalized terms used but not defined in this Amendment shall have the
meanings given to them in the Loan Agreement.
2.    Each of the following definitions set forth in Section 13 of the Loan
Agreement are hereby amended and restated in their entirety to read as follows:
“Adjusted EBITDA” means the net income of the Borrower and its consolidated
subsidiaries excluding interest expenses, income tax expenses, depreciation and
amortization, equity based compensation expense, other non-operating income
(loss), and transaction costs and expenses related to an IPO, acquisitions and
refinancings, non-cash changes in fund portfolio valuations and other non-cash
expenses.


“Charter Documents” means the LLC Agreement of Borrower and any other
organizational, formation, or operational documents of a party.


“Facility II” means the Revolving Loan and Security Agreement dated as of the
Effective Date (as amended, restated, supplemented and/or otherwise modified
from time to time), between First Republic Bank, as the lender, and Hamilton
Lane Advisors, L.L.C., as the borrower.


“Indebtedness” means (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations (which, for the
avoidance of doubt excludes operating leases, whether or not they should appear
on the balance sheet in accordance with GAAP) and (d) Contingent Obligations in
respect of the foregoing. Notwithstanding the foregoing, in no event shall
“Indebtedness” include any liability of a general partner of a Fund, with
respect to the liabilities of such Fund.


“Lender Expenses” means all reasonable, audit fees and expenses and reasonable
and documented costs and out-of-pocket expenses (including attorneys’ fees and
expenses) for preparing, negotiating, administering, defending and enforcing the
Loan Documents for Facility I, Facility II and Facility III (including any of
the foregoing incurred in connection with any appeals or Insolvency
Proceedings).




1



--------------------------------------------------------------------------------





“Lender Obligations” are any Obligations owing to Lender hereunder and under the
other Loan Documents and, as applicable in respect of Facility II or Facility
III, including debts, principal, interest, Lender Expenses and other amounts
Borrower owes Lender now or later in respect of the Loan Documents and, as
applicable Facility II or Facility III, including Contingent Obligations, cash
management services, letters of credit and foreign exchange contracts, if any,
interest accruing after Insolvency Proceedings begin.


“Tangible Net Worth” means the total member’s equity minus non-controlling
interests in general partnerships plus 50% of any year over year non-cash
negative adjustment to investment holdings.


3.    Each of the following definitions are hereby incorporated in Section 13 of
the Loan Agreement in the appropriate alphabetical sequence:
“Additional Term Advance” has the meaning provided in Section 2.1.1.


“Facility I” has the meaning provided in Section 2.1.1.


“Facility III” means the Multi-Draw Term Loan and Security Agreement dated as of
March 24, 2020 (as amended, restated, supplemented and/or otherwise modified
from time to time), between First Republic Bank, as the lender, and Hamilton
Lane Advisors, L.L.C., as the borrower.


“First Amendment Effective Date” means March 24, 2020.


“Incremental Term Advance” has the meaning provided in Section 2.1.1.


“Initial Term Advance” has the meaning provided in Section 2.1.1.


“Term Advance” has the meaning provided in Section 2.1.1.


4.    The definitions of “Current Index”, “Index Rate”, “Interest Change Date”
and “Note Rate” set forth in Section 13 of the Loan Agreement are hereby deleted
in their entireties.
5.    Section 2.1.1 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“2.1.1 Term Advances. Subject to the terms and conditions of this Agreement, (i)
on the Effective Date the Lender advanced $75,000,000 (the “Initial Term
Advance”) to Borrower (ii) on the First Amendment Effective Date, the Lender
shall advance $9,339,453.12 (the “Incremental Term Advance” and, collectively
with the Initial Term Advance, “Facility I”) and (iii) from the First Amendment
Effective Date through March 24, 2023, Borrower may request advances at the sole
discretion of the Lender (each, an “Additional Term Advance” and, collectively
and with the Initial Term Advance and the Incremental Term Advance, (the “Term
Advances”)), each Additional Term Advance collectively not exceeding
$25,000,000. As a condition precedent to any Additional Term Advance, Borrower
and Lender shall agree to such additional terms and amendments hereto as are
needed to facilitate such proposed Additional Term Advance. After repayment, no
Term Advance may be reborrowed. Borrower shall make interest-only payments from
the date of each Term Advance through, but excluding, July 1, 2020 (the
“Amortization Date”). Beginning with the payment due on the Amortization Date,
Borrower shall repay the Term Advances (i) on the first calendar day of each
calendar quarter in installments of principal as set forth in Schedule II hereof
plus (ii) monthly payments of accrued interest. All unpaid principal and
interest on each Term Advance shall be due on July 1, 2027 (the “Term Maturity
Date”). To obtain a Term Advance, Borrower shall notify Lender by delivering to
Lender the Payment/Advance Form attached as Exhibit B by facsimile or electronic
mail in portable document format (PDF) by 12:00 p.m. Pacific time on the
Business Day before the Business Day that the Term Advance is to be made. Lender
will credit Term Advances to


2



--------------------------------------------------------------------------------





Borrower’s deposit Account with Lender, as defined in Section 2.2(d). Lender may
make Term Advances under this Agreement based on instructions from a Designated
Representative or his or her designee or without instructions if the Term
Advances are necessary to meet Obligations that have become due.”


6.    Section 2.2(a) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“Interest Rate. Term Advances accrue interest on the outstanding principal
balance, as set forth in the applicable Payment/Advance Form, at a floating per
annum rate equal to the greater of (i) the Prime Rate minus 1.50% and (ii)
2.25%, provided that, if the aggregate principal amount of the outstanding Term
Advances is equal to or less than $40,000,000 by the date that is three (3)
years after the date hereof, then the applicable interest rate will be reduced
by 0.25%. The interest rate increases or decreases when the Prime Rate, changes.
Interest is computed on a 360 day year for the actual number of days elapsed.”


7.    Section 2.2(b) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“Default Rate. After maturity or after the occurrence and during the continuance
of an Event of Default, upon notice from the Lender (which notice may be
retroactive to the date of the Event of Default or maturity), principal Lender
Obligations accrue interest at 5% above the rate effective on the maturity date
or on the date of the Event of Default, as applicable.”


8.    Section 2.2(c) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“Interest Payments. Interest due on the Advances is payable on the 10th calendar
day of each month. After an Event of Default, Lender may debit Borrower’s
Account, as defined in 2.2(d), for principal and interest payments owing or any
amounts Borrower owes Lender. Payments received after 12:00 noon Pacific time
are considered received at the opening of business on the next Business Day.
When a payment is due on a day that is not a Business Day, the payment is due
the next Business Day.”


9.    Section 2.3(a) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“Facility I Fee. A fully earned, non-refundable facility fee in the amount
agreed upon by the Borrower and the Lender on the First Amendment Effective
Date;”


10.    Section 2.3(b) of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
“Additional Term Advance Fee. A fully earned, non-refundable facility fee, equal
to the amount agreed upon by the Borrower and the Lender on the First Amendment
Effective Date, on the date each such Additional Term Advance is made; and”


11.    Section 6.8 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“Charter Documents; Management Agreements. (a) Cause the Charter Documents and
Management Agreements to remain in full force and effect in the form presented
to Lender as of the Effective Date, except for changes that would not reasonably
be expected to affect materially and adversely (i) its right or ability to
receive Management Fees or Incentive Fees or the amount of Management Fees or
Incentive Fees otherwise payable thereunder or (ii) its ability to satisfy its


3



--------------------------------------------------------------------------------





obligations under this Agreement; (b) enforce all of its material rights and
obligations under the Management Agreements; and (c) cause the Funds to maintain
each Partnership Agreement in full force and effect in the form presented to
Lender on the Effective Date, except for amendments that do not adversely affect
the right or ability (i) to pay Management Fees or Incentive Fees in the amounts
otherwise payable thereunder or make or enforce Capital Calls, (ii) to receive
Capital Contributions and other payments from the Partners, or (iii) to satisfy
Borrower’s obligations under this Agreement. For the avoidance of doubt,
financing arrangements of any Funds that include a pledge of Capital Commitments
and actions taken in support of such pledge do not constitute a violation of
this Section 6.8 or other provisions of this Agreement. Notwithstanding the
above, Borrower may take any action prohibited by this Section 6.8 so long as:
(i) no Event of Default has occurred and is continuing or would result from such
action, (ii) such action would not reasonably be expected to adversely affect
the ability of Borrower to satisfy its obligations hereunder, and (iii) the
aggregate Flexibility Actions do not exceed the Flexibility Cap at such time.”


12.    Section 7.8 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“Management Fees. Permit any provision in any Charter Document or Management
Agreement to be amended or waived in a way that reduces or postpones the payment
of any Management Fees; direct Management Fees to any other Person; waive or
defer payment of any Management Fees or permit any Affiliate to take any action
with respect to Management Fees that could be reasonably likely to be adverse to
Lender; provided, however, notwithstanding the above, Borrower may take any
action prohibited by this Section 7.8 so long as: (i) no Event of Default has
occurred and is continuing or would result from such action, (ii) such action
would not reasonably be expected to adversely affect the ability of Borrower to
satisfy its obligations hereunder, and (iii) the aggregate Flexibility Actions
do not exceed the Flexibility Cap at such time.”


13.    Section 8.10 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“Facility II; Facility III. If an Event of Default occurs under Facility II or
Facility III.”


14.    Exhibit A to the Loan Agreement is hereby amended and restated in its
entirety in the form set forth hereto as Exhibit A.
15.    Exhibit B to the Loan Agreement is hereby amended and restated in its
entirety in the form set forth hereto as Exhibit B.
16.    Exhibit C to the Loan Agreement is hereby amended and restated in its
entirety in the form set forth hereto as Exhibit C.
17.    Exhibit D to the Loan Agreement is hereby amended and restated in its
entirety in the form set forth hereto as Exhibit D.
18.    Exhibit F to the Loan Agreement is hereby amended and restated in its
entirety in the form set forth hereto as Exhibit F.


19.    Schedule I to the Loan Agreement is hereby amended and restated in its
entirety in the form set forth hereto as Schedule I.
20.    Schedule II to the Loan Agreement is hereby amended and restated in its
entirety in the form set forth hereto as Schedule II.


4



--------------------------------------------------------------------------------





21.    The Loan Agreement, as amended hereby, shall be and remain in full force
and effect in accordance with its terms and hereby is ratified and confirmed in
all respects. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of any party under the Loan Agreement,
as in effect prior to the date hereof. Borrower ratifies and reaffirms the
continuing effectiveness of all promissory notes, guaranties, security
agreements, mortgages, deeds of trust, environmental agreements, and all other
instruments, documents and agreements entered into in connection with the Loan
Agreement in each case as amended to date, including any amendments made
substantially concurrently with this Amendment.
22.    Borrower represents and warrants that the representations and warranties
contained in the Loan Agreement are true and correct as of the date of this
Amendment and that, upon execution and delivery of this Amendment, no Event of
Default has occurred and is continuing.
23.    This Amendment may be executed in counterparts, each of which shall
constitute an original, and all of which together shall constitute one and the
same agreement. A signed copy of this Amendment transmitted by a party to
another party via facsimile or an emailed “pdf” version shall be binding on the
signatory thereto. Notwithstanding the delivery of the faxed or emailed copy,
the Credit Parties agree to deliver to Lender original executed copies of this
Amendment.
24.    As a condition to the effectiveness of this Amendment, Lender shall have
received, in form and substance satisfactory to Lender, the following:
(a)    Formal credit approval by First Republic Bank;
(b)    this Amendment duly executed by the Borrower;
(c)    payment of all fees and Lender Expenses through the date hereof; and
(d)    such other documents, and completion of such other matters, as Lender may
reasonably deem necessary or appropriate.




[Signatures on following page.]





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BORROWER:
HAMILTON LANE ADVISORS, L.L.C.
By: /s/ Atul Varma
Name: Atul Varma
Title: Chief Financial Officer



LENDER:
FIRST REPUBLIC BANK
By: /s/ Scott Aleali
Name: Scott Aleali
Title: Practice Leader Private Equity Finance

EXHIBIT A
1.    Financial Statements. Borrower shall deliver to Lender annual financial
statements (including balance sheet and income statements) for Hamilton Lane
Incorporated, which financial statements shall be audited by Ernst & Young LLP
or other independent certified public accountant reasonably acceptable to Lender
and (b) company-prepared annual financial statements (including balance sheet
and income statements) for Borrower, in each case within ninety (90) days after
the end of each of Borrower’s fiscal years.
2.    Financial Statements. Borrower shall deliver to Lender annual financial
statements (including balance sheet and income statements) within one hundred
eighty (180) days after the end of each Fund’s fiscal years for such Fund (in
each case, to the extent such Fund accounts for 5% or more of Borrower’s
aggregate  revenue as of the end of the most recently completed fiscal year, and
with respect to all other Funds, upon the request of the Lender), which
financial statements shall be audited by an independent certified public
accountant reasonably acceptable to Lender.
3.    Interim Financial Statements. Borrower shall deliver to Lender
company-prepared quarterly financial statements (including balance sheet and
income statements) within forty-five (45) days after the end of each quarter
referenced below certified by Borrower’s chief financial officer or another
officer or representative acceptable to Lender. Quarterly financials shall be
delivered for the first three (3) fiscal quarters.
4.    Compliance Certificate. Within forty-five (45) days after the end of the
first three (3) fiscal quarters and ninety (90) days after the end of each of
Borrower’s fiscal years, deliver to Lender a Compliance Certificate signed by a
Designated Representative in the form of Exhibit D.
5.    Other Financial Statements. Upon filing of any financial statements or
reporting as required to be publicly filed by Borrower, a copy of such financial
statement or reporting.
6.    Flexibility Actions. Borrower shall give written notice to Lender of any
Flexibility Action promptly after such Flexibility Action is taken. Any
Flexibility Action taken by Borrower will be deemed a representation by Borrower
that the conditions precedent therefore were satisfied.
7.    Minimum Annual Management Fees. Borrower shall, as at each March 31 and
September 30 (each a “test date”) have collected for the six month period ending
on such test date, on a consolidated basis, Fund Management Fees equal to the
greater of (a) $87,500,000 and (b) an amount equal to 80% of the collected sum
of contractually based Fund Management Fees, for the immediately preceding six
month period, tested semi-annually, commencing on September 30, 2020.
8.    Minimum Adjusted EBITDA. Borrower shall, as at each March 31 and September
30 (each a “test date”) maintain at least a minimum trailing six month Adjusted
EBITDA minus dividend distributions (other than tax distributions), as at such
test date, equal to the greater of (a) $40,000,000 and (b) an amount equal to
80% of the trailing six month Adjusted EBITDA minus dividend distributions
(other than tax distributions), for the immediately preceding six month period,
tested semi-annually, commencing September 30, 2020.
9.    Minimum Tangible Net Worth. Minimum Tangible Net Worth shall be greater
than or equal to the amount set forth in the column “Tangible Net Worth” as at
the end of the applicable fiscal year.


Fiscal year
Tangible Net Worth
2019
$39,700,000
2020
$100,000,000
2021
$110,000,000
2022
$120,000,000
2023
$135,000,000
2024
$145,000,000
2025
$160,000,000
2026
$175,000,000
2027
$195,000,000
2028
$215,000,000
2029
$235,000,000

10.    No Additional Indebtedness. Without the prior written consent of Lender,
Borrower (a) shall not directly or indirectly incur Indebtedness for borrowed
money excluding (i) debts as of the date of this Agreement that were previously
disclosed in writing to Lender (other than those that are being paid
substantially concurrently with the funding of the Loan), (ii) other borrowing
from Lender, including for the avoidance of doubt Facility II and Facility III,
(iii) unsecured debt incurred in the normal course of business and for the
avoidance of doubt, (iv) purchase money debt and capital leases in the ordinary
course of business, and (b) shall not directly or indirectly make, create,
incur, assume or permit to exist any guaranty of any kind of any Indebtedness of
any other person during the term of this Agreement, excluding any guaranties as
of the date of this Agreement previously disclosed in writing to Lender.
11.    Notification of Transfers. Borrower shall notify Lender within 30 days of
any transfer of Partner’s interests in any Funds whose Capital Commitment is
greater than $10,000,000.



EXHIBIT B
LOAN PAYMENT/ADVANCE REQUEST FORM
Deadline for next business day processing is Noon Pacific Time


Fax To:     Date: _____________________


BORROWER:      



--------------------------------------------------------------------------------

LOAN PAYMENT:


From Account #________________________________    To Account
______________________________________
(Deposit Account #)                    (Loan Account #)


Principal $___________________________ and/or Interest
$_____________________________________________


Authorized Signature:         Phone Number:     


Print Name/Title:                 



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

LOAN ADVANCE:


From Account #________________________________    To Account
______________________________________
(Loan Account #)                        (Deposit Account #)


Amount of Advance $___________________________


__________________________


All Borrower’s representations and warranties in the Agreement are true, correct
and complete in all material respects on the date of the request for an Advance.


Authorized Signature:         Phone Number:     


Print Name/Title:                 



--------------------------------------------------------------------------------







5



--------------------------------------------------------------------------------






EXHIBIT C
COLLATERAL DESCRIPTION


The Collateral consists of all of Borrower’s personal property now owned or
hereafter acquired, including without limitation all equipment, contract rights,
intellectual property, general intangibles, commercial tort claims, accounts,
Management Fees, Incentive Fees, inventory, documents, cash, instruments,
deposit accounts, securities, securities entitlements, securities accounts,
Account, investment property, financial assets, letters of credit, letter of
credit rights, certificates of deposit, instruments and chattel paper and
electronic chattel paper; all Borrower's Books relating to the foregoing, and
any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds thereof, provided,
however, Collateral shall exclude Excluded Assets.


Notwithstanding the foregoing, in no event shall the Collateral include or the
security interest granted under this Agreement attach to any of the following
(“Excluded Assets”) (a) any lease, license, contract or agreement to which
Borrower is a party, and any of its rights or interest thereunder, if and to the
extent that a security interest is prohibited by or in violation of (i) any law,
rule or regulation applicable to the Borrower or (ii) a term, provision or
condition of any such lease, license, contract or agreement (unless such law,
rule, regulation, term, provision or condition would be rendered ineffective
with respect to the creation of the security interest hereunder pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity); provided, however, that the
Collateral shall include (and such security interest shall attach) immediately
at such time as the contractual or legal prohibition shall no longer be
applicable and to the extent severable, shall attach immediately to any portion
of such lease, license, contract or agreement not subject to the prohibitions
specified in (i) or (ii) above; provided further that the exclusions referred to
in clause (a) of this paragraph shall not include any Proceeds of any such
lease, license, contract or agreement; (b) in the case of a foreign subsidiary
that is treated as a “controlled foreign corporation” for U.S. federal income
tax purposes, any of the outstanding capital stock of such foreign subsidiary
entitled to vote representing in excess of 65% of the voting power of all
classes of capital stock of such foreign subsidiary entitled to vote, so long as
a pledge in excess of 65% of the voting power of such foreign subsidiary would
result in adverse tax consequences to Borrower or its beneficial owners under
Section 956 of the Internal Revenue Code (or any successor provision); provided
that immediately upon the amendment of the Internal Revenue Code to allow the
pledge of a greater percentage of the voting power of capital stock in a foreign
subsidiary without adverse tax consequences, the Collateral shall include, and
the security interest granted by the Borrower shall attach to, such greater
percentage of capital stock of each foreign subsidiary; and provided, further,
that in no event shall the Collateral include capital stock of a foreign
subsidiary or controlled foreign corporation to the extent that the grant of a
security interest therein would require the approval of, or consultation with, a
local securities regulator or other regulatory or governmental authority, or
otherwise result in any burdensome undertaking or obligation by the Borrower,
pursuant to local law or otherwise; (c) any margin stock (as defined in
Regulation U of the Board of Governors of the Federal Reserve System) ; (d) for
avoidance of doubt, equity interests, general partnership interests or assets of
Funds, including any assets of a Fund held by Borrower or any assets of Borrower
, to the extent the grant of a security interest therein would violate or
otherwise result in a default under any organizational or governing document of
any Fund or the general partner thereof; (e) any rights or interests in Funds
required or deemed necessary to be held by Borrower pursuant to the terms of the
applicable Fund organizational documents, any related agreement or applicable
law, rule or regulation; (f) equity interests, including general partnership
interests, in any joint venture or other non-wholly owned subsidiary to the
extent the grant of a security interest therein would violate or otherwise
result in a default under any organizational document, governing document or
agreement among equity holders of such joint venture or non-wholly owned
subsidiary or require the consent of any other equity holder thereof or other
third party (unless (x) such document, agreement or requirement of a consent
would be rendered ineffective with respect to the creation of the security
interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable law (including the Bankruptcy Code) or principles of equity,
and (y) no adverse consequence to the Borrower under such organizational
document, governing document or agreement among equity holders would result from
such grant of security); (g) any “intent-to-use” application for registration of
a Trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law; (h)







--------------------------------------------------------------------------------





those assets as to which the Lender and Borrower reasonably agree in writing
that the cost of obtaining such a security interest or perfection thereof is
excessive in relation to the benefit to the Lender of the security to be
afforded thereby; (i) capital assets subject to capital leases or purchase money
liens, in each case to the extent (x) such capital lease or purchase money lien
is permitted hereunder and (y) a lien on such capital assets is prohibited by
the documents providing for the capital lease or purchase money lien; or (j)
payroll accounts and escrow accounts. For avoidance of doubt, Borrower’s
economic interests in the equity of general partners of Funds constitute
Collateral, but Borrower’s voting and other consensual rights and management and
control-related interests in such equity are Excluded Assets.     

EXHIBIT D
COMPLIANCE CERTIFICATE


TO:        First Republic Bank                    Date:             


FROM:     Hamilton Lane Advisors, L.L.C.
1.The undersigned authorized officer certifies on behalf of all Borrower that
under the terms and conditions of the Term Loan and Security Agreement between
Borrower and Lender (the “Agreement”), (1) Borrower is in complete compliance
for the period ending _______________ with all required covenants except as
noted below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below. Attached are the required documents supporting
the certification. The undersigned certifies that these are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes. The undersigned acknowledges
that no Credit Extensions may be requested at any time or date of determination
that Borrower is not in compliance with any of the terms of the Agreement.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
Internally prepared financial statement
Quarterly within 45 days (other than Q4)
Yes No
Annual financial statement (Borrower)
FYE within 90 days
Yes No
Annual financial statement (Funds)
FYE within 180 days
Yes No
Partnership interest transfer (>$10,000,000)
Within 30 days from transfer
Yes No
List of Capital Contributions delinquent for more than 30 days (>$1,000,000)
Immediately
Yes No
Compliance certificate
[Annually][Quarterly] within [90][45] days
Yes No
Flexibility Action taken? Yes No
If Yes, provide amount:: $[__________]
Under Flexibility Cap? Yes No



Financial Covenant
Required
Actual
Complies
Minimum Annual Management Fees
Greater of (a) $87,500,000 and (b) an amount equal to 80% of the collected sum
of contractually based Fund Management Fees, for the immediately preceding six
month period (semiannual)
$_____
Yes No
No Additional Debt
None
$_____
Yes No
Minimum Adjusted EBITDA less dividends (other than tax dividends)
Greater of (a) $40,000,000 and (b) an amount equal to 80% of the trailing six
month Adjusted EBITDA minus dividend distributions (other than tax
distributions), for the immediately preceding six month period (semiannual)
$_____
Yes No
Minimum Tangible Net Worth
$_____
$_____
Yes No



---------------------------------------------------------------------------------------------------------------------------------------




HAMILTON LANE ADVISORS, L.L.C.
    
By: __________________________________
    
Name:________________________________
    
Title:_________________________________











--------------------------------------------------------------------------------






EXHIBIT F
LIST OF FUNDS


[Attached]





Schedule I to Term Loan and Security Agreement
The name of Borrower is (attach a copy of the formation documents): Hamilton
Lane Advisors, L.L.C.
Borrower’s State of formation: Pennsylvania
Borrower has operated under only the following other names (if none, so state):
None    
Borrower has deposit accounts and/or investment accounts located only at the
following institutions:
Please see attached.    
List Acct. Numbers: Please see attached.    
Liens existing on the Effective Date and disclosed to and accepted by Lender in
writing:
None    
    
    
Investments existing on the Effective Date and disclosed to and accepted by
Lender in writing:
Bison Illiquid Securities Offering Network, Inc (Bison), Private Market Connect,
Canoe Software, LegalApp Holdings Inc., Institutional Capital Network, Inc.    
    
    
Indebtedness on the Effective Date and disclosed to and consented to by Lender
in writing:


First Republic Bank Term Loan and Revolving Loan    
    
    
Borrower is not subject to litigation which would have a material adverse effect
on the Borrower’s financial condition, except the following (attach additional
comments, if needed):
None    
    
    
Tax ID Number 23-2962336
Organizational Number, if any: 2816405                    

Schedule II to Term Loan and Security Agreement


Payment Date
Percentage of aggregate Term Advances to be paid
July 1, 2020
0.625%
October 1, 2020
0.625%
January 1, 2021
0.625%
April 1, 2021
0.625%
July 1, 2021
0.625%
October 1, 2021
0.625%
January 1, 2022
0.625%
April 1, 2022
0.625%
July 1, 2022
0.625%
October 1, 2022
0.625%
January 1, 2023
0.625%
April 1, 2023
0.625%
July 1, 2023
1.875%
October 1, 2023
1.875%
January 1, 2024
1.875%
April 1, 2024
1.875%
July 1, 2024
2.5%
October 1, 2024
2.5%
January 1, 2025
2.5%
April 1, 2025
2.5%
July 1, 2025
6.25%
October 1, 2025
6.25%
January 1, 2026
6.25%
April 1, 2026
6.25%
July 1, 2026
12.5%
October 1, 2026
12.5%
January 1, 2027
12.5%
April 1, 2027
12.5%










